Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 05/15/2019, with respect to all claims have been fully considered and are persuasive. The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGillicuddy et al. (US Pub. No. 2018/0353999 A1) shows a method (Figs. 1 and 18 and paras. 46 and 105) for reporting an occurrence an issue (spill/cleaning condition) relating to a point of interest in a business (facility 22, Figs. 1 and 4 and paras 46 and 62) comprising: a. receiving a request to report the issue from a first mobile device (cleaning apparatus 25/identification device 43, Figs. 2 and 3 and paras. 47 and 58) that has scanned a tag located on or near the point of interest (Fig. 3 and paras. 48, 49 and 61); b. updating a database record (log) corresponding to the point of interest and identified by a unique tag identifier that was received by the first mobile device when the first mobile device scanned the tag to reflect that the issue was reported by the first mobile device (paras. 57 and 61); c. sending a notification to at least a second device (associated with manager 192 via web client 190 and web server 180) regarding the issue (Fig. 18 and para 108); d. after receiving login credentials from said second device (i.e. user authentication, paras. 102, 109 and 122), receiving confirmation of resolution of the issue (i.e. cleaning condition data, para. 108); e. receiving a request from the second device to mark the issue reported by the first mobile device as resolved (Fig. 6 and para. 64); and f. updating the database record corresponding to the point of interest to reflect that the issue is resolved (paras. 57, 61 and 64).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 contains allowable subject matter because claim 1 recites “…before receiving login credentials from the second device, scanning any tag within the business by the second device.”
The prior art of record does not show this configuration. 
Claims 2 and 4 – 11 are allowable at least by virtue of their dependence on claim 1.
	Claim 32 contains allowable subject matter because claim 32 recites “…sending a uniform resource locator (URL) for the target file to the first mobile device or the second device; c. receiving a request for the target file from the first mobile device, the second device, or both; d. returning the target file to the first mobile device, the second device, or both, the target file enabled to allow the first mobile device, the second mobile device, or both to send a request to report an issue relating to the point of interest…”.
Claims 33 – 41 are allowable at least by virtue of their dependence on claim 32.



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627